Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive. 
Applicant argued the combination of references fails to teach and make obvious the scheduling step as amended. However, Examiner disagrees.
Examiner interprets the claimed low activity state to be the total (continual) DRX and DTX operations of Maeda, where the dynamic nature of Maeda includes different DRX/DTX cycles (e.g., fig. 43 and para. 1088) as signaled periodically by the base station (e.g., fig. 16, step ST7; note: down arrows indicate a repeated flow through the chart). As an example, fig. 15 shows DRX/DTX operation periods as a low activity state that includes DRX/DTX cycles that each have an active period (ON, with transmission/reception; claimed active state) and an inactive period (OFF, without transmission/reception; claimed sleep state). Transmission and reception of data occur during the active states of the cycles of the operation periods (paras. 185 
Zeng in the same field of endeavor provides a grant-free uplink operation (fig. 5) for use with a low-power state (broadly interpreted as intermittent standby and active states akin to the DTX operation period of Maeda) and DRX (para. 80, last sentence). Similar to Maeda (para. 188; note: DTX for checking buffer if there is transmission data or not), Zeng provides for no transmission in a standby mode until there is data to be sent (fig. 6, step 602; paras. 44-45). As such, Zeng provides a teaching for a grant-free uplink operation to transmit data periodically (fig. 5; note: arrival of data followed by a grant free transmission) as related to the intermittent standby and active states (low-power state) of Maeda. Thus, the combination of Maeda in view of Zeng provides for uplink transmissions (Maeda, fig. 15, DTX; fig. 28, steps ST5202-ST5205) without the use of a grant or scheduling allocation. The motivation for the combination is to send occasional data with reduced overhead signaling on predefined resources (Zeng, para. 40, especially last two sentences; para. 43, especially third sentence; note: all UL data transmitted in a grant-free transmission; para. 45; note: thresholds for grant-free transmissions; para. 50, especially third and fourth sentences; note: multiple grant-free transmissions), particularly for a device that is power limited (Maeda, paras. 3 and fig. 12; Zeng, para. 32, penultimate sentence) as opposed to sending a request and obtaining a grant for a transmission (Maeda, fig. 28, steps 
Applicant argued the states of Maeda and Zeng are not compatible. However, as noted above, the intermittent active and inactive states of Maeda and Zeng are compatible and similar, where the claimed low activity state comprises the intermittent active and inactive states (Maeda, fig. 15, operation periods; Zeng, figs. 5-6).
Applicant argued the combination of Maeda in view of Zeng does not make obvious entering a DRX sleep state following expiration of a timer. However, the timer is related to a determination of DRX sleep (inactive or OFF) state (paras. 254 and 256-257). As noted above the low activity state includes operational states or cycles that include occasions of DRX/DTX OFF or sleep (Maeda, fig. 15). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 29, 31-32, 35-36, 39, 41-42, 44-45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2009/0180414) in view of Zeng et al. (US 2017/0318584).
Regarding claim 29, Maeda discloses a method, comprising: configuring a user equipment in a low activity state (fig. 15; note: the entirety of all DTX/DRX operational periods including DTX/DRX cycles which include active (ON) and sleep (OFF) states; para. 3) to operate according to an uplink transmission scheme (figs. 7 and 15; para. 190, 272, 373, 533 and 654-658; note: DTX cycle information for controlling uplink transmissions; fig. 13, states 2-A and 2-B; paras. 11,  46, 127, 146 and 162; para. 481; note: a low activity state as DTX/DRX operational periods including DTX/DRX long cycles that provides brief periods of communication); and in response to detecting at least one condition (paras. 531 and 533; note: receiving DRX cycle information), while in the low activity state (para. 481; note: brief periods of communication with long OFF periods - fig. 15), scheduling a discontinuous reception state at the user equipment (fig. 13, state 2-A for a DRX cycle; figs. 14-15 and 19; note: timing for periods A and B for a DRX cycle; note: a reception at the expiration of the DRX cycle or DRX period B; paras. 532, 552 (last sentence) and 745), during which the user equipment is configured to monitor for one or more messages intended for the user equipment (paras. 532, 552 and 745), wherein the user equipment is reachable in the low activity state (paras. 532, 552 and 
However, Maeda does not disclose configuring the user equipment in a low activity state to operate according to an uplink grant-free transmission scheme. Zeng discloses this feature (fig. 5, step 506; fig. 6, step 602; paras. 32, 43-45, 48 and 67; note: a UE operates according to a low activity state that comprises occasional grant-free UL transmissions and occasional sleep times). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure a user equipment in a low activity state to operate according to an uplink grant-free transmission scheme in the invention of Maeda. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, reducing signaling and latency related to uplink transmissions (Zeng, para. 40, especially last two sentences; para. 43, especially third sentence; note: all UL data transmitted in a grant-free transmission using predefined resources; para. 45 and para. 50, especially third and fourth sentences; note: multiple grant-free transmissions; Examiner notes a grant-free transmission is a particular benefit for a device that is power limited (Maeda, paras. 3 and fig. 12, and Zeng, para. 32, penultimate sentence) as opposed to the device sending requests and obtaining grants for all transmissions (Maeda, fig. 28, steps ST5202-ST5205) especially for a small transmission (Zeng, para. 45; note: grant-free transmission for an amount of data within a threshold); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 42, Maeda discloses an apparatus (fig. 1, item 3; fig. 2) configured to operate in a low activity state (fig. 15; note: the entirety of all DTX/DRX operational periods including DTX/DRX cycles which include active (ON) and sleep (OFF) states; para. 3) according to an uplink transmission scheme (figs. 7 and 15; para. 190, 272, 373, 533 and 654-658; note: DTX cycle information for controlling uplink transmissions; fig. 13, states 2-A and 2-B; paras. 11,  46, 127, 146 and 162; para. 481; note: a low activity state as DTX/DRX operational periods including DTX/DRX long cycles as a low activity state that provides brief periods of communication); and in response to detecting at least one condition (paras. 531 and 533; note: receiving DRX cycle information), while in the low activity state (para. 481; note: brief periods of communication with long OFF periods - fig. 15), schedule a discontinuous reception state at the apparatus (fig. 13, state 2-A for a DRX cycle; figs. 14-15 and 19; note: timing for periods A and B for a DRX cycle; note: a reception at the expiration of the DRX cycle or DRX period B; paras. 532, 552 (last sentence) and 745), during which the apparatus is configured to monitor for one or more messages intended for the apparatus (paras. 532, 552 and 745), wherein the apparatus is reachable in the low activity state (paras. 532, 552 and 745; figs. 14-15 and 19) and is capable of data transmission and reception in the low activity state based on additionally being in the discontinuous reception state (figs. 14-15 and 19; para. 481), wherein the discontinuous reception state (fig. 15, DRX operational period including DRX cycles) comprises a discontinuous reception active state (active or ON period) which is a higher activity state than a discontinuous reception sleep state (DRX period/interval or OFF period/interval).
However, Maeda does not disclose configuring the user equipment in a low activity state to operate according to an uplink grant-free transmission scheme. Zeng discloses this feature (fig. 5, step 506; fig. 6, step 602; paras. 32, 43-45, 48 and 67; note: a UE operates according to a 
Further, Maeda does not disclose the apparatus comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to: configure functionality or actions of the apparatus. However, Zeng discloses a processor and memory for implementing functionality of a device (para. 24). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the apparatus comprise: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least 
Regarding claim 48, Maeda discloses a system (fig. 1), comprising: at least one network node (item 2); and an apparatus (item 3) configured to operate in a low activity state (fig. 15; note: the entirety of all DTX/DRX operational periods including DTX/DRX cycles which include active (ON) and sleep (OFF) states; para. 3) according to an uplink transmission scheme (figs. 7 and 15; para. 190, 272, 373, 533 and 654-658; note: DTX cycle information for controlling uplink transmissions; fig. 13, states 2-A and 2-B; paras. 11,  46, 127, 146 and 162; para. 481; note: DTX and DRX long cycles as a low activity state with brief periods of communication); and in response to detecting at least one condition (paras. 531 and 533; note: receiving DRX cycle information), while in the low activity state (para. 481; note: brief periods of communication with long OFF periods - fig. 15), schedule a discontinuous reception state at the apparatus (fig. 13, state 2-A for a DRX cycle; figs. 14-15 and 19; note: timing for periods A and B for a DRX cycle; note: a reception at the expiration of the DRX cycle or DRX period B; paras. 532, 552 (last sentence) and 745), during which the apparatus is configured to monitor for one or more messages intended for the apparatus from the at least one network node (paras. 532, 552 and 745), wherein the apparatus is reachable in the low activity state (paras. 532, 552 and 745; figs. 14-15 and 19) and is capable of data transmission and reception in the low activity state based on additionally being in the discontinuous reception state (figs. 14-15 and 19; para. 481). wherein the discontinuous reception state (fig. 15, DRX operational period including DRX 
However, Maeda does not disclose configuring the user equipment in a low activity state to operate according to an uplink grant-free transmission scheme. Zeng discloses this feature (fig. 5, step 506; fig. 6, step 602; paras. 32, 43-45, 48 and 67; note: a UE operates according to a low activity state that comprises occasional grant-free UL transmissions and occasional sleep times). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure a user equipment in a low activity state to operate according to an uplink grant-free transmission scheme in the invention of Maeda. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, reducing signaling and latency related to uplink transmissions (Zeng, para. 40, especially last two sentences; para. 43, especially third sentence; note: all UL data transmitted in a grant-free transmission using predefined resources; para. 45 and para. 50, especially third and fourth sentences; note: multiple grant-free transmissions; Examiner notes a grant-free transmission is a particular benefit for a device that is power limited (Maeda, paras. 3 and fig. 12, and Zeng, para. 32, penultimate sentence) as opposed to the device sending requests and obtaining grants for all transmissions (Maeda, fig. 28, steps ST5202-ST5205) especially for a small transmission (Zeng, para. 45; note: grant-free transmission for an amount of data within a threshold); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Maeda does not disclose the apparatus comprising: at least one processor and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to: configure 
Regarding claims 31 and 44, Maeda in view of Zeng discloses and makes obvious the method according to claim 29 and apparatus according to claim 42, wherein the at least one condition comprises a response window, the response window comprising a time frame during which a downlink message is expected in response to an uplink message sent by the user equipment according to the grant-free uplink transmission scheme (Zeng, fig. 5, step 506-510; fig. 6, steps 607 and 608; paras. 44, 48 and 50; grant-free UL transmission and response).  Examiner notes claims 31 and 44 represent alternative language such that a response window of the dependent claims is not required to be detected as part of the one condition (“...in response to detecting at least one condition…”). The dependent claim language does not require any action as related to the detecting one condition in the independent claims.
Regarding claims 32 and 45, Maeda in view of Zeng discloses and makes obvious the method according to claim 29, wherein the condition comprises a time period during which a timer is running (Maeda, paras. 254 and 256; figs. 7, 13 and 15; note: a timer used for timing of the cycles and periods). Examiner notes claims 32 and 45 represent alternative language such 
Regarding claim 35, Maeda in view of Zeng discloses and makes obvious the method as set forth in claim 32, wherein the user equipment is configured to enter the discontinuous reception sleep state following expiration of the timer (Maeda, paras. 22 and 256-257).
Regarding claim 36, Maeda in view of Zeng discloses and makes obvious the method as set forth in claim 29, wherein the monitoring for one or more messages comprises monitoring for one or more of: a response to an uplink message sent by the user equipment according to the grant-free uplink transmission scheme (Zeng, fig. 5, step 506-510; fig. 6, steps 607 and 608; paras. 44, 48 and 50; grant-free UL transmission and response).
Regarding claim 39, Maeda in view of Zeng discloses and makes obvious the method as set forth claim 29, wherein the low activity state (Maeda, fig. 13, states 2A-2B) comprises an inactive or idle state (state 2-B; fig. 7 and 14-15).
Regarding claim 41, Maeda in view of Zeng discloses the method as set forth in claim 29, wherein the user equipment is caused to enter the low activity state in response to an instruction from a radio access network node (Maeda, paras. 531, 533 and 654-658; note: DRX and DTX cycle information for controlling sleep and transmissions).

Claims 30, 33, 34, 37, 43 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Zeng as applied to claim 29 or 42 above, and further in view of Xu et al. (US 2013/0308465).
Regarding claims 30 and 43, Maeda in view of Zeng discloses a paging channel (Maeda, fig. 1, PCH; para. 171) but does not disclose the method according to claim 29 and apparatus according to claim 42, wherein the at least one condition comprises a paging occasion in a paging cycle. However, Xu discloses transitioning from standby to active to receive a paging message on a PDCCH (paras. 58 and 60, paging message reception during DRX period; figs. 5-6). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the at least one condition comprise a paging occasion in a paging cycle in the invention of Maeda in view of Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, receiving periodic paging messages as related to successful downlink communication (Xu, paras. 58 and 60, and figs. 5-6; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). Examiner notes claims 30 and 43 represent alternative language such that a paging occasion of the dependent claim is not required to be detected as part of the one condition (“...in response to detecting at least one condition…”). The dependent claim language does not require any action as related to the detecting one condition in the independent claims.
Regarding claims 33 and 46, Maeda in view of Zeng does not disclose the method according to claim 32, wherein the timer comprises a discontinuous reception inactivity timer or a discontinuous reception retransmission timer. However, Xu discloses these timers (fig. 5, DRX inactivity timer, DRX cycle timers, ON duration timer, para. 58; figs. 6-7; HARQ-DRX cycle timer; para. 61-62). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the timer comprises a discontinuous reception inactivity timer or a discontinuous reception retransmission timer in the invention of Maeda in view of Zeng. The motivation to have the modification and/or well-known benefits of 
Regarding claims 34 and 47, Maeda in view of Zeng does not disclose the method according to claim 32 and apparatus according to claim 45, wherein the user equipment (apparatus) is configured to restart the timer in response to determining that there is a message intended for the user equipment (apparatus). However, Xu discloses this feature (para. 58, fourth sentence; figs. 5-6). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure to restart the timer in response to determining that there is a message intended for the user equipment (apparatus) in the invention of Maeda in view of Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing proper timing for periods within DRX and communication cycles (Xu, fig. 5-6 and para. 58; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 37, Maeda in view of Zeng does not disclose the method as set forth in claim 29, wherein the monitoring for one or more messages comprises monitoring a physical downlink control channel. However, Xu discloses PDCCH reception with DRX (paras. 58 and figs. 5-6). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the monitoring for one or more messages comprises monitoring a physical downlink control channel in the invention of Maeda in view of Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing reception of common control channels when using DRX for power .

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Zeng and Xu as applied to claim 37 above, and further in view of Gao (US 2010/0128646).
Maeda in view of Zeng and Xu does not disclose or make obvious the method as set forth in claim 37, wherein the monitoring the physical downlink control channel comprises monitoring for a random access radio network temporary identifier (RA-RNTI) if the one or more messages is group based, or monitoring for a cell radio network temporary (C-RNTI) identifier if the one or more messages is user equipment specific, or monitoring for a paging radio network temporary identifier (P- RNTI) in order to check for the presence of a paging message.  However, Gao discloses monitoring a physical downlink control channel by monitoring for a paging radio network temporary identifier (P- RNTI) in order to check for the presence of a paging message (para. 80, second and third sentences; para. 81, first sentence; para. 87, first sentence; fig. 6). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have monitoring the physical downlink control channel comprise monitoring for a random access radio network temporary identifier (RA-RNTI) if the one or more messages is group based, or monitoring for a cell radio network temporary (C-RNTI) identifier if the one or more messages is user equipment specific, or monitoring for a paging radio network temporary identifier (P- RNTI) in order to check for the presence of a paging message in the invention of Maeda in view of Zeng and Xu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, allowing a UE to determine whether or not data is destined for the UE (Gao, paras. .

 Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Zeng as applied to claim 29 above, and further in view of Kim et al. (US 2016/0262118).
Maeda in view of Zeng does not disclose the method as set forth in claim 29, wherein the user equipment is operating in a fifth generation or new radio network.  However, Kim discloses a US in a fifth generation network (para. 5) for transmitting according to DRX operations (paras. 327 and 329). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the user equipment operating in a fifth generation or new radio network in the invention of Zeng in view of Wu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, accommodating a standardized or specific network system (Kim, paras. 5 and 7; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462